United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Stockton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1604
Issued: May 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2015 appellant filed a timely appeal of a June 22, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $8,628.99 for the period June 1, 2012 through July 26, 2014;
(2) whether it abused its discretion in denying waiver of the overpayment; and (3) whether
OWCP properly directed recovery of the overpayment by deducting $206.77 from appellant’s
continuing compensation payments.
Appellant contends that OWCP erred in finding an overpayment because it improperly
determined that she had been receiving Federal Employees Retirement System (FERS)/SSA dual
1

5 U.S.C. § 8101 et seq.

benefits since June 1, 2012. She asserts that she was not enrolled in the FERS program and that
her SSA earnings were from a private, nongovernmental employer and therefore not subject to
the FERS offset. Accordingly, she requests that the Board reverse the June 22, 2015
overpayment decision.
FACTUAL HISTORY
Appellant, then a 60-year-old mail processor, filed a claim for occupational disease
(Form CA-2), alleging that on September 12, 1990 she developed a bilateral wrist condition
causally related to employment factors. OWCP accepted the claim for bilateral carpal tunnel
syndrome. In 1991 appellant stopped work and began receiving compensation for temporary
total disability on the periodic rolls. On June 14, 1991 she noted on a claim for continuing
compensation on account of disability form that since filing her claim for compensation with
OWCP she had not applied for, received, or been eligible for compensation from the Veterans
Administration or received an annuity under the Civil Service Retirement Act (CSRA) or other
federal retirement or disability law. On the same forms dated July 12, 1991, and on annual
affidavits of earnings and employment (Form EN1032), appellant denied receipt of any other
federal benefits or payments. In appellant’s EN1032 dated June 11, 2012, appellant answered
“no” in response to the question, “Do you receive benefits from the SSA as part of an annuity for
federal service?”
On July 29, 2014 however, SSA provided information to OWCP regarding appellant’s
age-related retirement benefits for the period June 1, 2012 to July 29, 2014.
By letter dated September 11, 2014, OWCP advised appellant that it had been informed
by SSA that she had been receiving FERS/SSA along with compensation on the periodic rolls
since June 1, 2012. It advised her that the portion of her SSA benefits earned as a federal
employee were part of the FERS retirement package and, as such, the receipt of benefits under
FECA concurrently with federal retirement benefits was a prohibited dual benefit. OWCP
informed appellant that her benefits under FECA needed to be adjusted for the FERS portion of
her SSA benefits.2 It further informed her that an overpayment of compensation had resulted
from the nondeduction of the FERS offset.
On September 11, 2014 OWCP made a preliminary determination that appellant had
received an overpayment in the amount of $8,628.99 due to her receipt of dual benefits from
SSA and from OWCP during the period June 1, 2012 through July 26, 2014. It found that she
was at fault in the creation of the overpayment because she had failed to provide information
which she knew or should have reasonably known to be material and accepted payments which
she knew or should have reasonably known to be incorrect. OWCP advised appellant that she
could request a telephone conference, a final decision based on the written evidence, or a hearing
within 30 days if she disagreed that the overpayment occurred or with the amount of the
overpayment or if she believed that recovery of the overpayment should be waived. It requested
2

From June to December 2012, appellant’s monthly SSA rate was $941.80 with FERS and $614.60 without.
From December 2012 to December 2013, her monthly SSA rate with FERS was $957.80 and $625.00 without.
From December 2013 through June 29, 2014, appellant’s monthly SSA rate with FERS was $972.10 and $634.30
without.

2

that appellant complete an accompanying overpayment recovery questionnaire (Form OWCP20) and submit financial documents in support thereof within 30 days.
In a letter dated September 29, 2014, appellant stated that her SSA earnings were from a
private, nonfederal employer and that when she became disabled in September 1990 from the
employing establishment she had not been and was currently not under the FERS program. She
contended that, as she was a civil service employee, she was not subject to the FERS offset and
that she had not filed for retirement with OPM. Appellant stated that she was not subject to
overpayment and requested that the issue of FERS/SSA offset be reexamined and reconsidered.
She submitted a Civil Service Retirement System (CSRS) worksheet dated November 22, 1991
which indicated that she was enrolled in the CSRS program.
Appellant contested the fact and amount of overpayment and requested that OWCP make
a decision on her alleged overpayment based on the written evidence.
In a decision dated June 22, 2015, OWCP finalized the preliminary determination
regarding overpayment. It calculated that appellant’s FECA benefits should have been offset by
$8,627.84 from June 1, 2012 through June 29, 2014. OWCP further found that appellant was not
at fault in the creation of the overpayment, but that the overpayment could not be waived as
appellant had not submitted financial documentation in support of waiver.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.3 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.4
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee received SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.5
OWCP’s procedures thus provide that while SSA benefits are payable concurrently with
FECA benefits, the following restrictions apply. In disability cases, FECA benefits will be
reduced by the SSA benefits paid on the basis of age and attributable to the employee’s federal
service.6 The offset of FECA benefits by SSA benefits attributable to employment under FERS
3

4 5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8116(d); Janet K. George (Angelos George), 54 ECAB 201 (2002).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(e) (January 1997);
Chapter 2.1000.11(a)(b) (February 1995).

3

is calculated as follows: where a claimant had received SSA benefit, OWCP will obtain
information from SSA on the amount of the claimant’s SSA benefits beginning with the date of
eligibility to FECA benefits. SSA will provide the actual amount of SSA benefits received by
the claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without
the FERS covered earnings. OWCP will then deduct the hypothetical benefit from the actual
benefit to determine the amount of benefits which are attributable to federal service and that
amount will be deducted from FECA benefits to obtain the amount of compensation payable.7
OWCP does not require an election between FECA and SSA benefits, except when the
SSA benefits are attributable to the employee’s federal service.8
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for a decision.
The record does not contain evidence to support a finding that appellant was in receipt of
FERS benefits. Appellant contends that the record supports that her SSA earnings were from a
private, nonfederal employer and there is no evidence to establish that she was subject to the
FERS offset.9 OWCP premised its finding of an overpayment solely on the July 29, 2014 letter
it had received from the SSA regarding appellant’s age-related retirement benefits for the period
June 1, 2012 to July 29, 2014. The Board finds, however, that the July 29, 2014 letter does not
establish that appellant was in receipt of, or eligible for, FERS benefits. OWCP’s preliminary
determination of an overpayment cites to no other documentation to establish that she was in
receipt of dual benefits from the SSA and from OWCP. Thus, OWCP has failed to establish fact
of overpayment.
The Board will therefore set aside the June 22, 2015 overpayment decision. On remand
OWCP should obtain additional information from SSA and the Office of Personnel Management
(OPM) regarding appellant’s retirement status. Only when such information is obtained is it
possible to determine whether an overpayment has occurred. Following this, and any other
development deemed necessary, OWCP shall issue an appropriate decision in this case.
Based upon the findings and resolution as to the first issue, the remaining issues need not
be addressed as they are moot.
CONCLUSION
The Board finds that the case is not in posture for a decision.

7

FECA Bulletin No. 97-09 (issued February 3, 1997).

8

Supra note 6 at Chapter 2.1000.11 (February 1990).

9

Id.; see also J.M., Docket No. 12-954 (issued November 26, 2012)

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 22, 2015 is set aside and the case is remanded for further
development consistent with this decision and order.
Issued: May 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

